DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 3/3/2020 and 5/29/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: STATOR COMPRISING AN INSULATOR HAVING A RESTRICTION PORTION AND COVERING A TOOTH .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “width of a tip end of the tooth where the coil is not wound is set to be the same as a width of an intermediate portion where the coil is wound when viewed from the axial direction” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. No where in claims 5 or 6 is a width indicated, or a tip end element of the tooth is labeled in the Drawings.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1: “a pair of core outer extension portion” should read --a pair of core outer extension portions--. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor 
Claim 5 recites the limitation "wherein the terminal inner coil and the coil adjacent in the circumferential direction are different phases.".  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret limitation as “wherein the terminal inner coil and another coil adjacent in the circumferential direction are different phases.”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayakawa et al. (US 2013/0315759).
In claim 1, Hayakawa discloses (Fig. 1-8B) a stator (10) comprising: a plurality of core constituent members (11, 12, 13, 14, 15, 16) arranged side by side in a circumferential direction, each of which has a tooth (112, 122, 132, 142, 152, 162) extending in a radial direction and a pair of core outer extension portions (111, 121, 131, 141, 151, 161) extending in the both circumferential directions from a radial outer end portion of the tooth (112, 122, 132, 142, 152, 162); an insulator (21, 22, 23, 24, 25, 26) that covers at least a part of the tooth (112, 122, 132, 142, 152, 162); and a coil wound (31, 32, 33, 34, 35, 
In claim 2, Hayakawa discloses wherein the insulator (21, 22, 23, 24, 25, 26) that covers the tooth (112, 122, 132, 142, 152, 162) around which the terminal inner coil (345) is wound has a radial direction restriction portion (247) that restricts a radial movement of the terminal line (345) of the terminal inner coil (345), and the radial direction restriction portion (247) restricts movement of the terminal inner coil (345) in the circumferential direction of the terminal line (345).
In claim 3, Hayakawa discloses a width of a tip end (annotated below) of the tooth (112, 122, 132, 142, 152, 162) where the coil (31, 32, 33, 34, 35, 36) is not wound is set to be the same as a width of an intermediate portion (as also annotated below) where the coil (31, 32, 33, 34, 35, 36) is wound when viewed from the axial direction.
In claim 4, Hayakawa discloses wherein the terminal line (345) of the terminal inner coil (345) is bent (L1; Fig. 4A) at one axial side of the terminal inner coil (345).
In claim 5, Hayakawa discloses wherein the terminal inner coil (345) and the coil () adjacent in the circumferential direction are different phases.
In claim 6, Hayakawa discloses a method for manufacturing the stator (10) according to claim 2, comprising the steps of: (1) inserting a winding start (331) of the coil (31, 32, 33, 34, 35, 36) into the radial direction restriction portion, and (2) winding the coil (31, 32, 33, 34, 35, 36) of a first layer ([0050]) sequentially from a radially inner side toward a radially outer side (Fig. 4A).

    PNG
    media_image1.png
    754
    788
    media_image1.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Yamashita et al. (US 2020/0059129) teaches a motor including a rotor, stator, and bus bars having an insulator disposed on the stator, a terminal coil extending in the axial direction as a radial inner portion of a stator tooth.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2832